 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
 
PARKVALE FINANCIAL CORPORATION
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN


ARTICLE I
ESTABLISHMENT OF THE PLAN


Parkvale Financial Corporation (the “Corporation”) hereby amends and restates
its 2004 Stock Incentive Plan (as amended and restated, the “Plan”) upon the
terms and conditions hereinafter stated, with the amendment and restatement
effective as of December 20, 2007.


ARTICLE II
PURPOSE OF THE PLAN


The purpose of this Plan is to improve the growth and profitability of the
Corporation and its Subsidiary Companies by providing Employees and Non-Employee
Directors with a proprietary interest in the Corporation as an incentive to
contribute to the success of the Corporation and its Subsidiary Companies, and
rewarding Employees and Non-Employee Directors for outstanding performance.  All
Incentive Stock Options issued under this Plan are intended to comply with the
requirements of Section 422 of the Code and the regulations thereunder, and all
provisions hereunder shall be read, interpreted and applied with that purpose in
mind. Each recipient of an Award hereunder is advised to consult with his or her
personal tax advisor with respect to the tax consequences under federal, state,
local and other tax laws of the receipt and/or exercise of an Award hereunder.


ARTICLE III
DEFINITIONS


3.01            “Award” means an Option or Share Award granted pursuant to the
terms of this Plan.


3.02            “Bank” means Parkvale Savings Bank, the wholly owned subsidiary
of the Corporation.


3.03            “Beneficiary” means the person or persons designated by a
Participant to receive any benefits payable under the Plan in the event of such
Participant=s death.  Such person or persons shall be designated in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Participant=s surviving spouse, if
any, or if none, his estate.


3.04            “Board” means the Board of Directors of the Corporation.


3.05            “Change in Control” shall mean a change in the ownership of the
Corporation or the Bank, a change in the effective control of the Corporation or
the Bank or a change in the ownership of a substantial portion of the assets of
the Corporation or the Bank, in each case as provided under Section 409A of the
Code and the regulations thereunder.


3.06            “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------


3.07            “Committee” means a committee of two or more directors appointed
by the Board pursuant to Article IV hereof, each of whom shall be a Non-Employee
Director (i) as defined in Rule 16b-3(b)(3)(i) of the Exchange Act or any
successor thereto, and (ii) within the meaning of Section 162(m) of the Code or
any successor thereto.


3.08            “Common Stock” means shares of the common stock, par value $1.00
per share, of the Corporation.


3.09            “Director” means a member of the Board of Directors of the
Corporation or a Subsidiary Corporation or any successors thereto, including
Non-Employee Directors as well as Officers and Employees serving as Directors.


3.10            “Director Emeritus” and “Advisory Director” means a person
appointed to serve in such capacity by the Board of either the Corporation or
the Bank or the successors thereto.


3.11            “Disability” means in the case of any Participant that the
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation or the Bank (or
would have received such benefits for at least three months if he had been
eligible to participate in such plan).


3.12            “Effective Date” means the day upon which the Board originally
adopted this Plan, which was June 17, 2004.


3.13            “Employee” means any person who is employed by the Corporation
or a Subsidiary Company, or is an Officer of the Corporation or a Subsidiary
Company, but not including Directors who are not also Officers of or otherwise
employed by the Corporation or a Subsidiary Company.


3.14            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


3.15            “Exercise Price” means the price at which a share of Common
Stock may be purchased by an Optionee pursuant to an Option.


3.16            “Fair Market Value” shall be equal to the fair market value per
share of the Corporation’s Common Stock as of the close of business on the date
an Award is granted.  For purposes hereof, the Fair Market Value of a share of
Common Stock shall be the closing sale price of a share of Common Stock on the
date in question (or, if such day is not a trading day in the U.S. markets, on
the nearest preceding trading day), as reported with respect to the principal
market (or the composite of the markets, if more than one) or national quotation
system in which such shares are then traded, or if no such closing prices are
reported, the mean between the high bid and low asked prices that day on the
principal market or national quotation system then in use.  Notwithstanding the
foregoing, if the Common Stock is not readily tradable on an established
securities market for purposes of Section 409A of the Code, then the Fair Market
Value shall be determined by means of a reasonable valuation method that takes
into consideration all available information material to the value of the
Corporation and that otherwise satisfies the requirements applicable under
Section 409A of the Code and the regulations thereunder.


2

--------------------------------------------------------------------------------


3.17            “Incentive Stock Option” means any Option granted under this
Plan which the Board intends (at the time it is granted) to be an incentive
stock option within the meaning of Section 422 of the Code or any successor
thereto.


3.18            “Non-Employee Director” means a member of the Board (including
advisory boards, if any) of the Corporation or a Subsidiary Company or any
successors thereto as well as an Advisory Director or Director Emeritus who is
not an Officer or Employee of the Corporation or any Subsidiary Company.


3.19            “Non-Qualified Option” means any Option granted under this Plan
which is not an Incentive Stock Option.


3.20            “Officer” means an Employee whose position in the Corporation or
Subsidiary Company is that of a corporate officer, as determined by the Board.


3.21            “Option” means a right granted under this Plan to purchase
Common Stock.


3.22            “Optionee” means an Employee or Non-Employee Director to whom an
Option is granted under the Plan.


3.23            “Participant” means any person who holds any outstanding Award
pursuant to this Plan.


3.24            “Performance Share Award” means a Share Award granted to a
Recipient pursuant to Section 9.06 of the Plan.


3.25            “Performance Goal” means an objective for the Corporation or any
Subsidiary Company or any unit thereof or any Employee of the foregoing that may
be established by the Committee for a Performance Share Award to become vested,
earned or exercisable.  The establishment of Performance Goals are intended to
make the applicable Performance Share Awards “performance based” compensation
within the meaning of Section 162(m) of the Code, and the Performance Goals
shall be based on one or more of the following criteria:
 
3

--------------------------------------------------------------------------------


 
 

(i)
net income, as adjusted for non-recurring items;
(ii)
cash earnings;
(iii)
earnings per share;
(iv)
cash earnings per share;
(v)
return on average equity;
(vi)
return on average assets;
(vii) 
assets;
(viii) 
stock price;
(ix)
total stockholder return;
(x)
capital;
(xi)
net interest income;
(xii)
market share;
(xiii) 
cost control or efficiency ratio; and
(xiv) 
asset growth.

 
 
3.26            “Recipient” means an Employee who receives a Share Award or
Performance Share Award under the Plan.


3.27            “Retirement” means a termination of employment which constitutes
a “retirement” under any applicable qualified pension benefit plan maintained by
the Corporation or a Subsidiary Company, or, if no such  plan is applicable,
which would constitute “retirement” under the Corporation’s pension benefit
plan, if such individual were a participant in that plan. With respect to
Non-Employee Directors, retirement means retirement from service on the Board of
Directors of the Corporation or a Subsidiary Company or any successors thereto
(including service as a Director Emeritus or Advisory Director to the
Corporation or any Subsidiary Company) after attaining the normal retirement age
as established by the Board of Directors.


3.28            “Share Award” means a right granted under this Plan to receive a
distribution of  shares of Common Stock upon completion of the service or other
requirements described in Article IX and includes Performance Share Awards.


3.29            “Subsidiary Company” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, at the time of granting
of the Option in question.


3.30            “Trust” means a trust established by the Board of Directors in
connection with this Plan to hold Plan assets for the purposes set forth herein.


3.31            “Trustee” means such firm, entity or persons approved by the
Board to hold legal title to the Plan and the Plan assets for the purposes set
forth herein.


ARTICLE IV
ADMINISTRATION OF THE PLAN


4.01            Duties of the Committee.  The Plan shall be administered and
interpreted by the Committee, as appointed from time to time by the Board
pursuant to Section 4.02.  The Committee shall have the authority to adopt,
amend and rescind such rules, regulations and procedures as, in its opinion, may
be advisable in the administration of the Plan, including, without limitation,
rules, regulations and procedures which (i) deal with satisfaction of a
Participant’s tax withholding obligation pursuant to Section 13.02 hereof, (ii)
include arrangements to facilitate an Optionee’s ability to borrow funds for
payment of the exercise or purchase price of an Option, if applicable, from
securities brokers and dealers, and (iii) include arrangements which provide for
the payment of some or all of such exercise or purchase price by delivery of
previously-owned shares of Common Stock or other property and/or by withholding
some of the shares of Common Stock which are being acquired.  The interpretation
and construction by the Committee of any provisions of the Plan, any rule,
regulation or procedure adopted by it pursuant thereto or of any Award shall be
final and binding in the absence of action by the Board.


4

--------------------------------------------------------------------------------


4.02            Appointment and Operation of the Committee.  The members of the
Committee shall be appointed by, and will serve at the pleasure of, the
Board.  The Board from time to time may remove members from, or add members to,
the Committee, provided the Committee shall continue to consist of two or more
members of the Board, each of whom shall be a Non-Employee Director as defined
in Rule 16b-3(b)(3)(i) of the Exchange Act or any successor thereto.  In
addition, each member of the Committee shall be an “outside director” within the
meaning of Section 162(m) of the Code and regulations thereunder at such times
as is required under such regulations.  The Committee shall act by vote or
written consent of a majority of its members.  Subject to the express provisions
and limitations of the Plan, the Committee may adopt such rules, regulations and
procedures as it deems appropriate for the conduct of its affairs.  It may
appoint one of its members to be chairman and any person, whether or not a
member, to be its secretary or agent.  The Committee shall report its actions
and decisions to the Board at appropriate times but in no event less than one
time per calendar year.


4.03            Revocation for Misconduct.  The Board or the Committee may by
resolution immediately revoke, rescind and terminate any outstanding Option or
Share Award, or portion thereof, to the extent not yet exercised or earned, that
was previously granted or awarded under this Plan to an Employee who is
discharged from the employ of the Corporation or a Subsidiary  Company for
cause, which, for purposes hereof, shall mean termination because of the
Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order.  Unvested
Options granted to a Non-Employee Director who is removed for cause pursuant to
the Corporation’s Articles of Incorporation and Bylaws or the Bank’s Articles of
Incorporation and Bylaws or the constituent documents of the Subsidiary Company
on whose Board he serves shall terminate as of the effective date of such
removal.


4.04            Limitation on Liability.  Neither the members of the Board nor
any member of the Committee shall be liable for any action or determination made
in good faith with respect to the Plan, any rule, regulation or procedure
adopted by it pursuant thereto or any Awards granted under it.  If a member of
the Board or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of the
Corporation and its Subsidiary Companies and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.


5

--------------------------------------------------------------------------------


4.05            Compliance with Law and Regulations.  All Awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Corporation shall not be required to issue or deliver any
certificates for shares of Common Stock prior to the completion of any
registration or qualification of or obtaining of consents or approvals with
respect to such shares under any federal or state law or any rule or regulation
of any government body, which the Corporation shall, in its sole discretion,
determine to be necessary or advisable.  Moreover, no Option may be exercised if
such exercise would be contrary to applicable laws and regulations.


4.06            Restrictions on Transfer.  The Corporation may place a legend
upon any certificate representing shares acquired pursuant to an Award granted
hereunder noting that the transfer of such shares may be restricted by
applicable laws and regulations.


4.07            No Deferral of Compensation Under Section 409A of the Code.  All
Awards granted under the Plan are designed to not constitute a deferral of
compensation for purposes of Section 409A of the Code.  Notwithstanding any
other provision in this Plan to the contrary, all of the terms and conditions of
any Options granted under this Plan shall be designed to satisfy the exemption
for stock options set forth in the regulations issued under Section 409A of the
Code.  Both this Plan and the terms of all Options granted hereunder shall be
interpreted in a manner that requires compliance with all of the requirements of
the exemption for stock options set forth in the regulations issued under
Section 409A of the Code.  No Optionee shall be permitted to defer the
recognition of income beyond the exercise date of a Non-Qualified Option or
beyond the date that the Common Stock received upon the exercise of an Incentive
Stock Option is sold, and no Recipient shall be permitted to defer the
recognition of income beyond the date that a Share Award or Performance Share
Award shall be deemed earned pursuant to Article IX of this Plan.


ARTICLE V
ELIGIBILITY


Awards may be granted to such Employees and Non-Qualified Options may be granted
to such Non-Employee Directors of the Corporation and its Subsidiary Companies
as may be designated from time to time by the Board or the Committee.  Awards
may not be granted to individuals who are not Employees or Non-Employee
Directors of either the Corporation or its Subsidiary Companies.  Non-Employee
Directors shall not be eligible to receive Share Awards or Incentive Stock
Options pursuant to this Plan.


 ARTICLE VI
COMMON STOCK COVERED BY THE PLAN


6.01            Number of Shares.  The aggregate number of shares of Common
Stock which may be issued pursuant to this Plan with respect to all types of
Awards hereunder, subject to adjustment as provided in Article X, shall be
279,000.  However, subject to adjustment as provided in Article X hereof, the
maximum amount of shares available for Share Awards granted hereunder is
55,800.  None of the shares reserved for the Plan shall be the subject of more
than one Award at any time, but if an Award as to any shares is surrendered
before exercise or vesting occurs, or expires or terminates for any reason
without having been fully exercised in the case of Options or vested in the case
of Share Awards, or for any other reason ceases vesting or to be exercisable,
the number of shares covered thereby shall again become available for grant
under the Plan as if no Award had been previously granted with respect to such
shares.  During the time this Plan remains in effect, the aggregate amount of
grants of Awards of all types permitted hereunder to each Employee and each
Non-Employee Director shall not exceed 25% and 5% of the shares of Common Stock
available under the Plan, respectively.  Awards made to Non-Employee Directors
in the aggregate may not exceed 25% of the number of shares available under this
Plan.


6

--------------------------------------------------------------------------------


6.02            Source of Shares.  The shares of Common Stock issued under the
Plan may be authorized but unissued shares, treasury shares or shares purchased
by the Corporation on the open market or from private sources for use under the
Plan.


ARTICLE VII
DETERMINATION OF
AWARDS, NUMBER OF SHARES, ETC.


The Board or the Committee shall, in its discretion, determine from time to time
which Employees and Non-Employee Directors will be granted Awards under the
Plan, the number of shares of Common Stock subject to an Award, the vesting
requirements and other features of such Awards, whether each Option will be an
Incentive Stock Option or a Non-Qualified Stock Option (in the case of
Employees), the exercise price of an Option and whether a Share Award will be a
Performance Share Award.  In making all such determinations there shall be taken
into account the duties, responsibilities and performance of each respective
Employee and Non-Employee Director, his present and potential contributions to
the growth and success of the Corporation and/or its Subsidiary Companies, his
salary or other compensation and such other factors deemed relevant to
accomplishing the purposes of the Plan.  The Board or the Committee may but
shall not be required to request the written recommendation of the Chief
Executive Officer of the Corporation other than with respect to Awards to be
granted to him.


ARTICLE VIII
OPTIONS


Each Option granted hereunder shall be on the following terms and conditions:


8.01            Stock Option Agreement.  The proper Officers on behalf of the
Corporation and each Optionee shall execute a Stock Option Agreement which shall
set forth the total number of shares of Common Stock to which it pertains, the
exercise price, whether it is a Non-Qualified Option or an Incentive Stock
Option, and such other terms, conditions, restrictions and privileges as the
Board or the Committee in each instance shall deem appropriate, provided they
are not inconsistent with the terms, conditions and provisions of this
Plan.  Each Optionee shall receive a copy of his executed Stock Option
Agreement.  Any Option granted with the intention that it will be an Incentive
Stock Option but which fails to satisfy a requirement for Incentive Stock
Options shall continue to be valid and shall be treated as a Non-Qualified
Option.


7

--------------------------------------------------------------------------------


8.02        Option Exercise Price.


(a)            Incentive Stock Options.  The per share price at which the
subject Common Stock may be purchased upon exercise of an Incentive Stock Option
shall be no less than one hundred percent (100%) of the Fair Market Value of a
share of Common Stock at the time such Incentive Stock Option is granted, except
as provided in Section 8.09(b).


(b)            Non-Qualified Options.  The per share price at which the subject
Common Stock may be purchased upon exercise of a Non-Qualified Option shall be
established by the Committee at the time of grant, but in no event shall be less
than one hundred percent (100%) of the Fair Market Value of a share of Common
Stock at the time such Non-Qualified Option is granted.


8.03        Vesting and Exercise of Options.


(a)            General Rules.  Incentive Stock Options and Non-Qualified Options
shall  vest and become exercisable at the rate, to the extent and subject to
such limitations as may be specified by the Committee.  Notwithstanding the
foregoing, except as provided in Section 8.03(b) hereof, no vesting shall occur
on or after an Optionee’s employment and/or service as a Non-Employee Director
(which, for purposes hereof, shall include service as a Director Emeritus or
Advisory Director) with the Corporation and all Subsidiary Companies is
terminated for any reason other than his death, Disability, Retirement or in the
event of a Change in Control.  In determining the number of shares of Common
Stock with respect to which Options are vested and/or exercisable, fractional
shares will be rounded down to the nearest whole number, provided that such
fractional shares shall be aggregated and deemed vested on the final date of
vesting.


(b)            Accelerated Vesting.  Unless the Board or the Committee shall
specifically state otherwise at the time an Option is granted, all Options
granted under this Plan shall become vested and exercisable in full on the date
an Optionee terminates his employment with the Corporation or a Subsidiary
Company and/or service as a Non-Employee Director because of his death,
Disability or Retirement.  All outstanding Options hereunder shall become
immediately vested and exercisable in full as of the effective date of a Change
in Control.


8.04        Duration of Options.


(a)            General Rule.  Except as provided in Sections 8.04(b) and 8.09,
each Option or portion thereof granted to an Employee shall be exercisable at
any time on or after it vests and becomes exercisable until the earlier of (i)
ten (10) years after its date of grant or (ii) six (6) months after the date on
which the Employee ceases to be employed by or serve as a Director of the
Corporation and all Subsidiary Companies, unless the Board or the Committee in
its discretion decides at the time of grant or thereafter to extend such period
of exercise upon termination of employment or service to a period not exceeding
five (5) years.


8

--------------------------------------------------------------------------------


Except as provided in Section 8.04(b), each Option or portion thereof granted to
a Non-Employee Director shall be exercisable at any time on or after it vests
and becomes exercisable until the earlier of (i) ten (10) years after its date
of grant or (ii) three (3) years after the date on which the Non-Employee
Director ceases to serve as a director of the Corporation and all Subsidiary
Companies (including service as a Director Emeritus or Advisory Director),
unless the Board or the Committee in its discretion decides at the time of grant
or thereafter to extend such period of exercise upon termination of service to a
period not exceeding five (5) years.


(b)            Exceptions.  Unless the Board or the Committee shall specifically
state otherwise at the time an Option is granted: (i) if an Employee terminates
his employment with the Corporation or a Subsidiary Company as a result of
Disability or Retirement without having fully exercised his Options, the
Employee shall have the right, during the five (5) year period following his
termination due to Disability or Retirement, to exercise such Options, and (ii)
if a Non-Employee Director terminates his service as a Director (including
service as an Advisory Director or Director Emeritus) with the Corporation or a
Subsidiary Company as a result of Disability or Retirement without having fully
exercised his Options, the Non-Employee Director shall have the right, during
the five (5) year period following his termination due to Disability or
Retirement, to exercise such Options.


Unless the Board or the Committee shall specifically state otherwise at the time
an Option is granted, if an Employee or Non-Employee Director terminates his
employment or service with the Corporation or a Subsidiary Company following a
Change in Control without having fully exercised his Options, the Optionee shall
have the right to exercise such Options during the remainder of the original ten
(10) year term (or five (5) year term for Options subject to Section 8.09(b)
hereof) of the Option from the date of grant.


If an Optionee dies while in the employ or service of the Corporation or a
Subsidiary Company or terminates employment or service with the Corporation or a
Subsidiary Company, including as a result of Disability or Retirement, and dies
without having fully exercised his Options, the executors, administrators,
legatees or distributees of his estate shall have the right, during the two (2)
year period following his death, to exercise such Options.


Notwithstanding anything to the contrary herein, in  no event, however, shall
any Option be exercisable more than ten (10) years (five (5) years for Options
subject to Section 8.09(b) hereof) from the date it was granted.


In the event an Incentive Stock Option is not exercised within ninety (90) days
(or one (1) year with respect to termination due to Disability or death) of the
effective date of termination of the Optionee’s status as an Employee, the tax
treatment accorded Incentive Stock Options by the Code may not be available.  In
addition, the accelerated vesting of Incentive Stock Options provided by Section
8.03(b) may result in all or a portion of such Incentive Stock Options no longer
qualifying as Incentive Stock Options.


9

--------------------------------------------------------------------------------


8.05        Nonassignability.  Options shall not be transferable by an Optionee
except by will or the laws of descent or distribution, and during an Optionee’s
lifetime shall be exercisable only by such Optionee or the Optionee’s guardian
or legal representative.  Notwithstanding the foregoing, or any other provision
of this Plan, an Optionee who holds Non-Qualified Options may transfer such
Options to his immediate family or to a duly established trust for the benefit
of one or more of these individuals. For purposes hereof, “immediate family”
includes the Participant’s spouse, children (including step children), parents,
grandchildren and great grandchildren.  Options so transferred may thereafter be
transferred only to the Optionee who originally received the grant or to an
individual or trust to whom the Optionee could have initially transferred the
Option pursuant to this Section 8.05.  Options which are transferred pursuant to
this Section 8.05 shall be exercisable by the transferee according to the same
terms and conditions as applied to the Optionee.


8.06        Manner of Exercise.  Options may be exercised in part or in whole
and at one time or from time to time.  The procedures for exercise shall be set
forth in the written Stock Option Agreement provided for in Section 8.01 above.


8.07        Payment for Shares.  Payment in full of the purchase price for
shares of Common Stock purchased pursuant to the exercise of any Option shall be
made to the Corporation upon exercise of the Option.  All shares sold under the
Plan shall be fully paid and nonassessable.  Payment for shares may be made by
the Optionee (i) in cash or by check, (ii) by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker to sell the
shares and then to properly deliver to the Corporation the amount of sale
proceeds to pay the exercise price, all in accordance with applicable laws and
regulations, or (iii) at the discretion of the Committee, by delivering shares
of Common Stock (including shares acquired pursuant to the exercise of an
Option) equal in Fair Market Value to the purchase price of the shares to be
acquired pursuant to the Option, by withholding some of the shares of Common
Stock which are being purchased upon exercise of an Option, or any combination
of the foregoing.  With respect to subclause (iii) hereof, the shares of Common
Stock delivered to pay the purchase price must have either been (x) purchased in
open market transactions or (y) issued by the Corporation pursuant to a plan
thereof, in each case more than six months prior to the exercise date of the
Option.


8.08        Voting and Dividend Rights.  No Optionee shall have any voting or
dividend rights or other rights of a stockholder in respect of any shares of
Common Stock covered by an Option prior to the time that his name is recorded on
the Corporation’s stockholder ledger as the holder of record of such shares
acquired pursuant to an exercise of an Option.


8.09        Additional Terms Applicable to Incentive Stock Options.  All Options
issued under the Plan as Incentive Stock Options will be subject, in addition to
the terms detailed in Sections 8.01 to 8.08 above, to those contained in this
Section 8.09.


(a)            Dollar Amount Limitation.  Notwithstanding any contrary
provisions contained elsewhere in this Plan and as long as required by Section
422 of the Code, the aggregate Fair Market Value, determined as of the time an
Incentive Stock Option is granted, of the Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by the Optionee
during any calendar year under this Plan, and stock options that satisfy the
requirements of Section 422 of the Code under any other stock option plan or
plans maintained by the Corporation (or any parent or Subsidiary Company), shall
not exceed $100,000.


10

--------------------------------------------------------------------------------


(b)            Limitation on Ten Percent Stockholders.  The price at which
shares of Common Stock may be purchased upon exercise of an Incentive Stock
Option granted to an individual who, at the time such Incentive Stock Option is
granted, owns, directly or indirectly, more than ten percent (10%) of the total
combined voting power of all classes of stock issued to stockholders of the
Corporation or any Subsidiary Company, shall be no less than one hundred and ten
percent (110%) of the Fair Market Value of a share of the Common Stock of the
Corporation at the time of grant, and such Incentive Stock Option shall by its
terms not be exercisable after the earlier of the date determined under Section
8.04 or the expiration of five (5) years from the date such Incentive Stock
Option is granted.


(c)            Notice of Disposition; Withholding; Escrow.  An Optionee shall
immediately notify the Corporation in writing of any sale, transfer, assignment
or other disposition (or action constituting a disqualifying disposition within
the meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two (2) years after the
grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed of.  The Corporation shall be entitled to withhold from any
compensation or other payments then or thereafter due to the Optionee such
amounts as may be necessary to satisfy any withholding requirements of federal
or state law or regulation and, further, to collect from the Optionee any
additional amounts which may be required for such purpose.  The Committee or the
Board may, in its discretion, require shares of Common Stock acquired by an
Optionee upon exercise of an Incentive Stock Option to be held in an escrow
arrangement for the purpose of enabling compliance with the provisions of this
Section 8.09(c).


(d)            Maximum Limit on Incentive Stock Options.  No more than 80% of
the total shares which are reserved for issuance pursuant to Section 6.01 of
this Plan may be issued pursuant to the exercise of Incentive Stock Options.


ARTICLE IX
SHARE AWARDS


9.01            Share Award Notice.  As promptly as practicable after the
granting of a Share Award pursuant to the terms hereof, the Board or the
Committee shall notify the Recipient in writing of the grant of the Award, the
number of shares covered by the Share Award, whether the Share Award is a
Performance Share Award and the terms upon which the shares subject to the Award
shall be distributed to the Recipient.  The Board or the Committee shall
maintain records as to all grants of Share Awards and Performance Share Awards
under the Plan.


11

--------------------------------------------------------------------------------


9.02        Earning Plan Shares; Forfeitures.


(a)            General Rules.  Subject to the terms hereof, Share Awards granted
hereunder shall be earned at the rate and to the extent as may be specified by
the Committee at the date of grant thereof.  If the employment of an Employee
(or service as a Non-Employee Director (including for purposes hereof service as
a Director Emeritus or Advisory Director) in the event the Recipient is serving
as a Director at the time of termination of employment and will continue
thereafter to serve in the capacity as a Non-Employee Director) is terminated
before the Share Award has been completely earned for any reason (except as
specifically provided in subsections (b) and (c) below), the Recipient shall
forfeit the right to any shares subject to the Share Award which have not
theretofore been earned.  In the event of a forfeiture of the right to any
shares subject to a Share Award, such forfeited shares shall become available
for grant pursuant to Articles VI and VII as if no Share Award had been
previously granted with respect to such shares.  No fractional shares shall be
distributed pursuant to this Plan.


(b)            Exception for Terminations Due to Death or Disability.
Notwithstanding the general rule contained in Section 9.02(a), all shares
subject to a Share Award held by a Recipient whose employment with the
Corporation or any Subsidiary Company (or service as a Non-Employee Director
(including for purposes hereof service as a Director Emeritus or Advisory
Director) in the event the Recipient received a Share Award while serving as an
Employee and continued to serve as a Non-Employee Director subsequent to his
termination of employment) terminates due to death or Disability shall be deemed
fully earned as of the Recipient’s last day of employment with and/or service to
the Corporation or any Subsidiary Company (provided, however, no such
accelerated vesting shall occur if a Recipient remains employed by or continues
to serve as a Director of the Corporation or at least one Subsidiary Company
(including for purposes hereof service as a Director Emeritus or Advisory
Director)) and shall be distributed as soon as practicable thereafter.


(c)            Exception for a Change in Control.  Notwithstanding the general
rule contained in Section 9.02(a), all shares subject to a Share Award held by a
Recipient shall be deemed to be fully earned as of the effective date of a
Change in Control.


9.03       Distribution of Dividends.  Any cash dividends or stock dividends
declared in respect of each unvested Share Award or Performance Share Award will
be held by the Trust for the benefit of the Recipient on whose behalf such Share
Award or Performance Share Award is then held by the Trust and such dividends,
including any interest thereon, will be paid out proportionately by the Trust to
the Recipient thereof as soon as practicable (and in no event more than 30 days)
after the Share Awards become earned.  Any cash dividends or stock dividends
declared in respect of each vested share held by the Trust will be paid by the
Trust, as soon as practicable (and in no event more than 30 days) after the
Trust’s receipt thereof, to the Recipient on whose behalf such share is then
held by the Trust.


12

--------------------------------------------------------------------------------


9.04        Distribution of Plan Shares.


(a)            Timing of Distributions:  General Rule.  Subject to the
provisions of Section 9.06 hereof, shares shall be distributed to the Recipient
or his Beneficiary, as the case may be, as soon as practicable (and in no event
more than 30 days) after they have been earned.


(b)            Form of Distributions.  All shares, together with any shares
representing stock dividends, shall be distributed in the form of Common
Stock.  One share of Common Stock shall be given for each share earned and
distributable.  Payments representing cash dividends shall be made in cash.


(c)            Restrictions on Selling of Plan Shares.  Share Awards may not be
sold, assigned, pledged or otherwise disposed of prior to the time that they are
earned and distributed pursuant to the terms of this Plan.  Upon distribution,
the Board or the Committee may require the Recipient or his Beneficiary, as the
case may be, to agree not to sell or otherwise dispose of his distributed shares
except in accordance with all then applicable federal and state securities laws,
and the Board or the Committee may cause a legend to be placed on the stock
certificate(s) representing the distributed shares in order to restrict the
transfer of the distributed shares for such period of time or under such
circumstances as the Board or the Committee, upon the advice of counsel, may
deem appropriate.


9.05       Voting of Plan Shares.  After a Share Award (other than
a  Performance Share Award) has been made, the Recipient shall be entitled to
direct the Trustee as to the voting of the Shares which are covered by the Share
Award and which have not yet been earned and distributed to him pursuant to
Section 9.04, subject to rules and procedures adopted by the Committee for this
purpose.  All shares of Common Stock held by the Trust, if any, which have not
been awarded under a Share Award, shares subject to Performance Share Awards
which have not vested and shares which have been awarded as to which Recipients
have not directed the voting shall be voted by the Trustee in its discretion.


9.06        Performance Awards


(a)            Designation of Performance Share Awards.  The Committee may
determine to make any Share Award a Performance Share Award by making such Share
Award contingent upon the achievement of a Performance Goal or any combination
of Performance Goals.  Each Performance Share Award shall be evidenced by a
written agreement (“Award Agreement”) which shall set forth the Performance
Goals applicable to the Performance Share Award, the maximum amounts payable and
such other terms and conditions as are applicable to the Performance Share
Award.  Each Performance Share Award shall be granted and administered to comply
with the requirements of Section 162(m) of the Code.


(b)            Timing of Grants.  Any Performance Share Award shall be made not
later than 90 days after the start of the period for which the Performance Share
Award relates and shall be made prior to the completion of 25% of such
period.  All determinations regarding the achievement of any Performance Goals
will be made by the Committee.  The Committee may not increase during a year the
amount of a Performance Share Award that would otherwise be payable upon
achievement of the Performance Goals but may reduce or eliminate the payments as
provided for in the Award Agreement.


13

--------------------------------------------------------------------------------


(c)            Restrictions on Grants.  Nothing contained in the Plan will be
deemed in any way to limit or restrict the Committee from making any Award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.


(d)            Rights of Recipients.  Notwithstanding anything to the contrary
herein, a Participant who receives a Performance Share Award payable in Common
Stock shall have no rights as a stockholder until the Common Stock is issued
pursuant to the terms of the Award Agreement.


(e)            Distribution.  No Performance Share Award or portion thereof that
is subject to the attainment or satisfaction of a condition of a Performance
Goal shall be distributed or considered to be earned or vested until the
Committee certifies in writing that the conditions or Performance Goal to which
the distribution, earning or vesting of such Award is subject have been
achieved.


9.07       Nontransferable. Share Awards and Performance Share Awards and rights
to shares shall not be transferable by a Recipient, and during the lifetime of
the Recipient, shares which are the subject of Share Awards may only be earned
by and paid to a Recipient who was notified in writing of an Award by the
Committee pursuant to Section 9.01.  No Recipient or Beneficiary shall have any
right in or claim to any assets of the Plan or Trust, nor shall the Corporation
or any Subsidiary Company be subject to any claim for benefits hereunder.


ARTICLE X
ADJUSTMENTS FOR CAPITAL CHANGES


10.01 General Adjustments. The aggregate number of shares of Common Stock
available for issuance under this Plan, the number of shares to which any
outstanding Award relates, the maximum number of shares that can be covered by
Awards to each Employee, each Non-Employee Director and Non-Employee Directors
as a group and the exercise price per share of Common Stock under any
outstanding Option shall be proportionately adjusted for any increase or
decrease in the total number of outstanding shares of Common Stock issued
subsequent to the Effective Date of this Plan resulting from a split,
subdivision or consolidation of shares or any other capital adjustment, the
payment of a stock dividend, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Corporation.


10.02   Adjustments for Mergers and Other Corporate Transactions.  If, upon a
merger, consolidation, reorganization, liquidation, recapitalization or the like
of the Corporation, the shares of the Corporation’s Common Stock shall be
exchanged for other securities of the Corporation or of another corporation,
each recipient of an Award shall be entitled, subject to the conditions herein
stated, to purchase, acquire or receive such number of shares of Common Stock or
amount of other securities of the Corporation or such other corporation as were
exchangeable for the number of shares of Common Stock of the Corporation which
such Participants would have been entitled to purchase, acquire or receive
except for such action, and appropriate adjustments shall be made to the per
share exercise price of outstanding Options, provided that in each case the
number of shares or other securities subject to the substituted or assumed stock
options and the exercise price thereof shall be determined in a manner that
satisfies the requirements of Treasury Regulation §1.424-1 and the regulations
issued under Section 409A of the Code so that the substituted or assumed option
is not deemed to be a modification of the outstanding Options.  Notwithstanding
any provision to the contrary, the term of any Option granted hereunder and the
property which the Optionee shall receive upon the exercise or termination
thereof shall be subject to and be governed by the provisions regarding the
treatment of any such Options set forth in a definitive agreement with respect
to any of the aforementioned transactions entered into by the Corporation to the
extent any such Option remains outstanding and unexercised upon consummation of
the transactions contemplated by such definitive agreement.


14

--------------------------------------------------------------------------------


ARTICLE XI
AMENDMENT AND TERMINATION OF THE PLAN


Except as otherwise provided herein, the Board may, by resolution, at any time
terminate or amend the Plan with respect to any shares of Common Stock as to
which Awards have not been granted, subject to any required stockholder approval
or any stockholder approval which the Board may deem to be advisable for any
reason, such as for the purpose of obtaining or retaining any statutory or
regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements.  The Board may not, without the
consent of the holder of an Award, alter or impair any Award previously granted
or awarded under this Plan except as specifically authorized herein.


Notwithstanding anything to the contrary herein, in no event shall the Board of
Directors without stockholder approval amend the Plan nor shall the Board of
Directors or the Committee amend an Award in any manner that effectively allows
the repricing of any Option previously granted under the Plan either through a
reduction in the Exercise Price or through the cancellation and regrant of a new
Option in exchange for the cancelled Option (except as permitted pursuant to
Article X in connection with a change in the Company=s capitalization).


ARTICLE XII
EMPLOYMENT AND SERVICE RIGHTS


Neither the Plan nor the grant of any Awards hereunder nor any action taken by
the Committee or the Board in connection with the Plan shall create any right on
the part of any Employee or Non-Employee Director to continue in such capacity.


ARTICLE XIII
WITHHOLDING


13.01 Tax Withholding.  The Corporation may withhold from any cash payment or
Common Stock distribution made under this Plan sufficient amounts to cover any
applicable withholding and employment taxes, and if the amount of such cash
payment is insufficient, the Corporation may require the Participant to pay to
the Corporation the amount required to be withheld as a condition to delivering
the shares acquired pursuant to an Award.  The Corporation also may withhold or
collect amounts with respect to a disqualifying disposition of shares of Common
Stock acquired pursuant to exercise of an Incentive Stock Option, as provided in
Section 8.09(c).


15

--------------------------------------------------------------------------------


13.02    Methods of Tax Withholding.  The Board or the Committee is authorized
to adopt rules, regulations or procedures which provide for the satisfaction of
a Participant’s tax withholding obligation by the retention of shares of Common
Stock to which the Employee would otherwise be entitled pursuant to an Award
and/or by the Participant’s delivery of previously-owned shares of Common Stock
or other property.


ARTICLE XIV
TRUST


14.01    Trust.  The Trustee shall receive, hold, administer, invest and make
distributions and disbursements from the Trust in accordance with the provisions
of the Plan and Trust and the applicable directions, rules, regulations,
procedures and policies established by the Committee pursuant to the Plan.


14.02    Management of Trust.  It is the intent of this Plan and Trust that the
Trustee shall have complete authority and discretion with respect to the
arrangement, control and investment of the Trust, and that the Trustee shall
invest all assets of the Trust in Common Stock to the fullest extent
practicable, except to the extent that the Trustee determines that the holding
of monies in cash or cash equivalents is necessary to meet the obligations of
the Trust.  In performing its duties, the Trustee shall have the power to do all
things and execute such instruments as may be deemed necessary or proper,
including the following powers:


(a)            To invest up to one hundred percent (100%) of all Trust assets in
Common Stock without regard to any law now or hereafter in force limiting
investments for trustees or other fiduciaries. The investment authorized herein
may constitute the only investment of the Trust, and in making such investment,
the Trustee is authorized to purchase Common Stock from the Corporation or from
any other source, and such Common Stock so purchased may be outstanding, newly
issued or treasury shares.


(b)            To invest any Trust assets not otherwise invested in accordance
with (a) above, in such deposit accounts, certificates of deposit, obligations
of the United States Government or its agencies or such other investments as
shall be considered the equivalent of cash.


(c)            To sell, exchange or otherwise dispose of any property at any
time held or acquired by the Trust.


(d)            To cause stocks, bonds or other securities to be registered in
the name of a nominee, without the addition of words indicating that such
security is an asset of the Trust (but accurate records shall be maintained
showing that such security is an asset of the Trust).


16

--------------------------------------------------------------------------------


(e)            To hold cash without interest in such amounts as may in the
opinion of the Trustee be reasonable for the proper operation of the Plan and
Trust.


(f)            To employ brokers, agents, custodians, consultants and
accountants.


(g)            To hire counsel to render advice with respect to its rights,
duties and obligations hereunder, and such other legal services or
representation as it may deem desirable.


(h)            To hold funds and securities representing the amounts to be
distributed to a Recipient or his Beneficiary as a consequence of a dispute as
to the disposition thereof, whether in a segregated account or held in common
with other assets of the Trust.


Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of court for the exercise of any power herein
contained, or give bond.  In no event shall any assets in the Trust be held
outside of the United States of America.


14.03     Records and Accounts.  The Trustee shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection by any legally entitled person
or entity to the extent required by applicable law, or any other person
determined by the Board or the Committee.


14.04     Expenses.  All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Corporation or, in the
discretion of the Corporation, the Trust.


14.05     Indemnification.  Subject to the requirements of applicable laws and
regulations, the Corporation shall indemnify, defend and hold the Trustee
harmless against all claims, expenses and liabilities arising out of or related
to the exercise of the Trustee’s powers and the discharge of its duties
hereunder, unless the same shall be due to its gross negligence or willful
misconduct.


14.06.    Tax Status of Trust.  It is intended that the trust established hereby
be treated as a grantor trust of the Corporation under the provisions of Section
671 et seq. of the Code as the same may be amended from time to time.


ARTICLE XV
EFFECTIVE DATE OF THE PLAN; TERM


15.01    Effective Date of the Plan.  This Plan as originally adopted became
effective on the Effective Date. Awards may be granted hereunder prior to the
date that this Plan as originally adopted was approved by stockholders of the
Corporation and prior to the termination of the Plan, provided that no Options
granted hereunder may be exercised or transferred prior to receipt of such
stockholder approval and that no Plan Awards shall be earned prior to receipt of
such stockholder approval.  The amendment and restatement of this Plan was
adopted effective as of December 20, 2007.


17

--------------------------------------------------------------------------------


15.02    Term of the Plan.  Unless sooner terminated, this Plan shall remain in
effect for a period of ten (10) years ending on the tenth anniversary of the
Effective Date.  Termination of the Plan shall not affect any Awards previously
granted and such Awards shall remain valid and in effect until they have been
fully exercised or earned, are surrendered or by their terms expire or are
forfeited.


ARTICLE XVI
STOCKHOLDER APPROVAL


The stockholders of the Corporation approved this Plan as originally adopted at
a meeting of stockholders of the Corporation held within twelve (12) months
following the Effective Date in order to meet the requirements of (i) Section
422 of the Code and regulations thereunder, (ii) Section 162(m) of the Code and
regulations thereunder, and (iii) the Nasdaq Stock Market for continued
quotation of the Common Stock on the Nasdaq Global Select Market.


ARTICLE XVII
MISCELLANEOUS


17.01    Governing Law.  To the extent not governed by federal law, this Plan
shall be construed under the laws of the Commonwealth of Pennsylvania.


17.02     Pronouns.  Wherever appropriate, the masculine pronoun shall include
the feminine pronoun, and the singular shall include the plural.


18

--------------------------------------------------------------------------------

